Exhibit 10.11



SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT
THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”), dated as of
July 26, 2010 (the “Execution Date”), is made between STERLING JEWELERS INC., a
Delaware corporation (the “Company”), and GEORGE MURRAY (the “Executive”).


WHEREAS, the Company is engaged in the business of operating a chain of retail
jewelry stores in the United States (the “Business”);


WHEREAS, the Executive is presently employed by the Company as its Senior Vice
President of Marketing and Advertising;


WHEREAS, the parties previously entered into an Amended and Restated Employment
Agreement (the “Prior Agreement”) dated December 3, 2004 as amended on September
1, 2006, and further amended on September 1, 2007;


WHEREAS, the Company desires to continue the employment of the Executive and to
amend the Prior Agreement in its entirety; and


WHEREAS, the Executive desires to accept such continued employment, subject to
the terms and provisions of this Agreement;


NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and obligations hereinafter set forth, the parties hereto, intending to be
legally bound, hereby agree as follows:


1. Employment and Term.


(a) The Company hereby employs the Executive, and the Executive hereby accepts
continued employment by the Company, in the capacities and on the terms and
subject to the conditions set forth herein from the Execution Date until the
date this Agreement is terminated by the Company or by the Executive pursuant to
the terms of this Agreement (the “Term of Employment”).


(b) The Company may terminate this Agreement for any reason, other than for
Cause or by reason of the Executive’s death or disability (as described in
Section 4(a)), at any time by notifying the Executive in writing. In the event
the Company terminates this Agreement pursuant to this Section 1(b), the Company
shall be obligated to (i) pay the Executive his Base Salary (as defined in
Section 3 below) to the effective date of such termination, to the extent not
already paid, (ii) pay the Executive for any Annual Bonus (as defined in Section
3 below) (which amount shall be paid during the period commencing on the 15th of
April and ending on the 31st of May following the end of the applicable fiscal
year of Signet Jewelers Limited (the parent of the Company,




--------------------------------------------------------------------------------



“Signet”)) and/or Long Term Bonus (as defined below in Section 3 below) (which
amount shall be paid in accordance with the long term incentive plan for
executive officers then in effect, as approved by the Compensation Committee of
Signet of its designee) earned by Executive for a completed fiscal year (or, in
the case of the Long Term Bonus, a completed performance period) prior to the
effective date of such termination but which remains unpaid as of the date of
termination, (iii) pay the Executive the pro-rata portion of the Annual Bonus he
would have been entitled to receive had he remained in employment through the
end of the fiscal year during which such termination occurred, based on the
portion of the fiscal year that has elapsed prior to such termination (which
amount shall be paid during the period commencing on the 15th of April and
ending on the 31st of May following the end of the applicable fiscal year of
Signet), (iv) continue to pay to the Executive his Base Salary in effect on the
last date of Executive’s employment for twelve (12) months following such last
date of employment, in accordance with the Company’s standard payroll practices
for executive officers, with each such payment hereby designated a separate
payment, and (v) provide the Executive with a lump-sum payment equal to the cost
of the COBRA premium for twelve (12) months of coverage at the same level as in
effect immediately prior to the date of termination in order to support the
Executive’s transition. The Executive shall continue to have the obligations
provided for in Sections 6 and 7 hereof.


(c) The Term of Employment may also be terminated by the Executive at any time
upon three hundred sixty (360) days’ prior written notice to the Company. Upon
such termination, the Company shall have no further obligations hereunder except
to (i) pay the Executive his Base Salary to the effective date of such
termination, to the extent not already paid, with each such payment hereby
designated a separate payment, (ii) pay the Executive for any Annual Bonus (as
defined in Section 3 below) (which amount shall be paid during the period
commencing on the 15th of April and ending on the 31st of May following the end
of the applicable fiscal year of Signet) and/or Long Term Bonus (as defined
below in Section 3 below) (which amount shall be paid in accordance with the
long term incentive plan for executive officers then in effect, as approved by
the Compensation Committee of Signet or its designee) earned by the Executive
for a completed fiscal year (or, in the case of the Long Term Bonus, a completed
performance period) prior to the effective date of such termination but which
remains unpaid as of the date of termination, and (iii) provide the Executive
any other benefits to which he is entitled upon such termination. The Executive
shall continue to have the obligations provided in Sections 6 and 7 hereof.


2. Duties. During the Term of Employment, the Executive shall serve as Senior
Vice President of Marketing and Advertising of the Company. The Executive shall
report to the Chief Operating Officer of the Company or such other officer of
the Company as determined by the Chief Executive Officer of the Company in the
sole discretion of the Chief Executive Officer of the Company. The Executive
shall serve the Company faithfully and to the best of his ability in such
capacities, as determined by the Chief Executive Officer of the Company,
devoting substantially all of his business time, attention, knowledge, energy
and skills to such employment. In addition, if elected, the

2

--------------------------------------------------------------------------------



Executive shall also serve during any part of the Term of Employment as any
other officer or a director of the Company or any subsidiary corporation or
parent corporation of the Company, without any compensation therefor other than
as specified in this Agreement.


3. Compensation and Benefits. As full and complete compensation to the Executive
for his execution and delivery of this Agreement and performance of the services
required hereunder, the Company shall pay, grant or provide to the Executive,
and the Executive agrees to accept:


(a) (i) a base salary, payable in accordance with the Company’s standard payroll
practices for executive officers, of $405,000 per annum (“Base Salary”); (ii) an
annual bonus (the “Annual Bonus”) of up to 70% of Base Salary, in accordance
with the bonus plan then in effect for executive officers of the Company, as
approved by the Compensation Committee of Signet or its designee, which Annual
Bonus shall be paid during the period commencing on the 15th of April and ending
on the 31st of May following the end of the applicable fiscal year of Signet;
(iii) a long term incentive bonus, payable in accordance with the long term
incentive plan for executive officers then in effect as approved by the
Compensation Committee of Signet or its designee (which amount shall be paid in
accordance with the long term incentive plan for executive officers then in
effect, as approved by the Compensation Committee of Signet or its designee)
(the “Long Term Bonus”), and (iv) options, restricted stock or other stock-based
awards, if any, as determined in the sole discretion of the Compensation
Committee of Signet or designee, in accordance with the Signet Jewelers Limited
Omnibus Incentive Plan or the equity incentive plan then in effect; provided,
however, that on or prior to each May 1 of each year, the Board of Directors of
the Company, the Compensation Committee of Signet or its designee shall review
the amount of the Executive’s Base Salary then in effect and, in the absolute
discretion of the Board, such committee or its designee, the Base Salary may be
increased, but not decreased, from such amount, based upon the performance of
the Executive and other factors as may be considered by the Board, such
committee or its designee to be relevant from time to time;


(b) medical/dental, long term disability and life insurance benefits made
available generally from time to time by the Company to executive officers that
are comparable with, but no less favorable to the Executive than, those benefits
in effect as of the date of this Agreement with respect to the Executive;


(c) such deferred compensation benefits as may be made available generally from
time to time by the Company to executive officers of the Company upon the
authorization and approval of the Compensation Committee of Signet or its
designee; and


(d) such other perquisites and benefits as may be made available generally from
time to time by the Company to executive officers of the Company.



3

--------------------------------------------------------------------------------



No reimbursement or in-kind benefits provided under this Section 3 in respect of
one taxable year shall affect the amounts payable in any other taxable year or
shall be subject to liquidation or exchange for another benefit. Any
reimbursements made to the Executive pursuant to this Agreement or otherwise
shall be paid no later than the last day of the year following the year in which
the expense was incurred.


4. Termination.


(a) Disability. In the event of any physical or mental disability during the
Term of Employment which renders the Executive incapable of performing the
services required of him for any period or periods aggregating six months during
any twelve-
month period, the Company shall have the right, upon written notice to the
Executive, to terminate the Executive’s employment hereunder, effective upon the
giving of such notice (or such later date as shall be specified in such notice).
Upon such termination, the Company shall have no further obligations hereunder,
except to (i) pay the Executive his Base Salary to the effective date of such
termination, to the extent not already paid, with each such payment hereby
designated a separate payment, (ii) pay the Executive for any Annual Bonus
(which amount shall be paid during the period commencing on the 15th of April
and ending on the 31st of May following the end of the applicable fiscal year of
Signet) and/or Long Term Bonus earned by Executive for a completed fiscal year
(or, in the case of the Long Term Bonus, a completed performance period) prior
to the effective date of such termination but which remains unpaid as of the
date of termination, (iii) pay the Executive the pro-rata portion of the Annual
Bonus he would have been entitled to receive had he remained in employment
through the end of the fiscal year during which such termination occurred, based
on the portion of the fiscal year that has elapsed prior to such termination
(which amount shall be paid during the period commencing on the 15th of April
and ending on the 31st of May following the end of the applicable fiscal year of
Signet), and (iv) provide the Executive any other benefits to which the
Executive is entitled. For purposes of this Section 4(a), the Executive’s
physical or mental disability shall be determined in accordance with any
disability plan of or applicable to the Company that is then in effect. The
Executive shall continue to have the obligations provided for in Sections 6 and
7 hereof.


(b) Death. In the event of the death of the Executive during the Term of
Employment, the Executive’s employment and this Agreement shall automatically
terminate and the Company shall have no further obligations hereunder, except to
(i) pay the Executive’s estate the Base Salary to the effective date of
termination, to the extent not already paid, and for six (6) months following
such date, payable in accordance with the Company’s standard payroll practices
for executive officers, with each such payment hereby designated a separate
payment, (ii) pay the Executive’s estate for any Annual Bonus (which amount
shall be paid during the period commencing on the 15th of April and ending on
the 31st of May following the end of the applicable fiscal year of Signet)
and/or Long Term Bonus earned by Executive for a completed fiscal year (or, in
the case of the Long Term Bonus, a completed performance period) prior to the
date of death but which remains unpaid as of the date of death, (iii) pay the
Executive’s estate the pro-rata

4

--------------------------------------------------------------------------------



portion of the Annual Bonus the Executive would have been entitled to receive
had he remained in employment through the end of the fiscal year during which
such termination upon death occurred, based on the portion of the fiscal year
that has elapsed prior to such termination (which amount shall be paid during
the period commencing on the 15th of April and ending on the 31st of May
following the end of the applicable fiscal year of Signet), and (iv) provide the
Executive any other benefits to which the Executive is entitled.


(c) Cause. The Company shall have the right, upon written notice to the
Executive, to terminate the Executive’s employment under this Agreement for
Cause (as hereinafter defined), effective upon the giving of such notice (or
such later date as shall be specified in such notice), and the Company shall
have no further obligations hereunder, except to pay the Executive his Base
Salary prorated to the effective date of termination, and the Executive shall
continue to have the obligations provided in Sections 6 and 7 hereof.


For purposes of this Agreement, “Cause” means: (i) fraud, embezzlement, gross
insubordination on the part of the Executive or any act of moral turpitude or
misconduct (which misconduct adversely affects the business or reputation of the
Company) by the Executive; (ii) conviction of or the entry of a plea of nolo
contendere by the Executive for any felony; or (iii) a material breach of, or
the willful failure or refusal by the Executive to perform and discharge, his
duties, responsibilities or obligations under this Agreement.


5. Resignation upon Termination. Upon the termination of the Executive’s
employment hereunder for any reason, the Executive shall immediately be deemed
to resign, and shall resign, from all offices and directorships held by him in
the Company or any of its subsidiaries or affiliates and shall execute any and
all documents reasonably necessary to effect such resignations as requested by
the Company.


6. Confidentiality; Ownership of Developments.


(a) During the Term of Employment and for any time thereafter, the Executive
shall keep secret and retain in strictest confidence and not divulge, disclose,
discuss, copy or otherwise use or suffer to be used in any manner, except in
connection with the Business of the Company and of any of the subsidiaries or
affiliates of the Company, any trade secrets, confidential or proprietary
information and documents or materials owned, developed or possessed by the
Company or any of the subsidiaries or affiliates of the Company pertaining to
the Business of the Company or any of the subsidiaries or affiliates of the
Company; provided, however, that such information referred to in this Section
6(a) shall not include information that is or has become generally known to the
public or the jewelry trade without violation of this Section 6.


(b) The Executive acknowledges that all developments, including, without
limitation, inventions (patentable or otherwise), discoveries, improvements,

5

--------------------------------------------------------------------------------



patents, trade secrets, designs, reports, computer software, flow charts and
diagrams, data, documentation, writings and applications thereof relating to the
Business or planned business of the Company or any of the subsidiaries or
affiliates of the Company that, alone or jointly with others, the Executive may
create, make, develop or acquire during the Term of Employment (collectively,
the “Developments”) are works made for hire and shall remain the sole and
exclusive property of the Company and the Executive hereby assigns to the
Company all of his right, title and interest in and to all such Developments.


(c) The provisions of this Section 6 shall, without any limitation as to time,
survive the expiration or termination of the Executive’s employment hereunder,
irrespective of the reason for any termination.


7. Covenants Not to Solicit and Not to Compete. The Executive agrees that during
the Term of Employment and for a period of one year commencing upon the last
date of Executive’s employment (the “Non-Competition Period”), the Executive
shall not, directly or indirectly, without the prior written consent of the
Company:


(a)solicit, entice, persuade or induce any employee, consultant, agent or
independent contractor of the Company or of any of the subsidiaries or
affiliates of the Company to terminate his or her employment or engagement with
the Company or such subsidiary or affiliate, to become employed by any person,
firm or corporation other than the Company or such subsidiary or affiliate or
approach any such employee, consultant, agent or independent contractor for any
of the foregoing purposes; or


(b)directly or indirectly own, manage, control, invest or participate in any way
in, consult with or render services to or for any person or entity (other than
for the Company or any of the subsidiaries or affiliates of the Company) which
is engaged in the retail jewelry business; provided, however, that the
restrictions of this Section 7(b) shall not extend to the ownership, management
or control of a retail jewelry business by the Executive following the
termination of his employment with the Company provided that such activity is no
less than sixty (60) miles distant from any retail jewelry store of the Company
at the time of such termination of employment and provided, further, however,
that the restrictions of this Section 7(b) shall not extend to the ownership of
publicly traded securities in a company engaged in the retail jewelry business,
provided that such ownership does not exceed 1% of the outstanding voting
securities of such company.


Notwithstanding anything to the contrary contained herein, in the event
Executive terminates his employment upon less than three hundred sixty (360)
days notice to the Company as required by Section 1(c), the Non-Competition
Period shall be extended by an amount of time equal to three hundred sixty (360)
days less the amount of notice actually given by the Executive to the Company;
provided, however, if such termination by Executive upon less than three hundred
sixty (360) days notice is within sixty (60) days following a Change in Control
(as defined below), Executive’s obligations pursuant to clause (b) above shall
continue for the Non-Competition Period without giving effect to the extension
of time provided for herein. For purposes of this Agreement, a “Change

6

--------------------------------------------------------------------------------



in Control” shall mean: (i) the consummation of a merger or consolidation of the
Company with or into another entity or any other corporate reorganization (other
than Signet or an affiliate of Signet or the Company), if persons who were not
shareholders of the Company immediately prior to such merger, consolidation or
other reorganization own immediately after such merger, consolidation or other
reorganization more than fifty percent (50%) of the voting power of the
outstanding securities of each of (A) the continuing or surviving entity and (B)
any direct or indirect parent corporation of such continuing or surviving entity
or (ii) any person or group of related persons (other than Signet or an
affiliate of Signet or the Company) shall acquire beneficial ownership of more
than fifty percent (50%) of the voting power of all classes of stock of the
Company. A transaction shall not constitute a “Change in Control” if its sole
purpose is to change the state of the Company’s incorporation or to create a
holding company that will be owned in substantially the same proportions by the
persons who held the Company’s securities immediately before such transaction.


8. Specific Performance. The Executive acknowledges that the services to be
rendered by the Executive are of a special, unique and extraordinary character
and, in connection with such services, the Executive will have access to
confidential information vital to the Company’s Business and the subsidiaries
and affiliates of the Company. By reason of this, the Executive consents and
agrees that if the Executive violates any of the provisions of Sections 6 or 7
hereof, the Company and the subsidiaries and affiliates of the Company would
sustain irreparable injury and that monetary damages will not provide adequate
remedy to the Company and that the Company shall be entitled to have Sections 6
or 7 specifically enforced by any court having equity jurisdiction. Nothing
contained herein shall be construed as prohibiting the Company or any of the
subsidiaries or affiliates of the Company from pursuing any other remedies
available to it for such breach or threatened breach, including the recovery of
damages from the Executive.


9. Entire Agreement. This Agreement embodies the entire agreement of the parties
with respect to the Executive’s employment and supersedes any other prior oral
or written agreements, arrangements or understandings between the Executive and
the Company. This Agreement may not be changed or terminated orally but only by
an agreement in writing signed by the parties hereto.


10. Governing Law; Jurisdiction.


(a) This Agreement shall be subject to, and governed by, the laws of the State
of Ohio applicable to contracts made and to be performed therein.


(b) Any action to enforce any of the provisions of this Agreement shall be
brought in a court of the State of Ohio located in Summit County or in a Federal
court located in Cleveland, Ohio. The parties consent to the jurisdiction of
such courts and to the service of process in any manner provided by Ohio law.
Each party irrevocably

7

--------------------------------------------------------------------------------



waives any objection which it may now or hereafter have to the venue of any such
suit, action or proceeding brought in such court.


(c) The prevailing party in any action to enforce any of the provisions of this
Agreement shall be entitled to reimbursement from the other party for its or his
costs and expenses (including attorneys fees and expenses) incurred in
connection with such action.


11. Assignability. The obligations of the Executive may not be delegated and the
Executive may not, without the Company’s written consent thereto, assign,
transfer, convey, pledge, encumber, hypothecate or otherwise dispose of this
Agreement or any interest herein. Any such attempted delegation or disposition
shall be null and void and without effect. The Company and the Executive agree
that this Agreement and all of the Company’s rights and obligations hereunder
may be assigned or transferred by the Company to any successor to the Company.


12. Severability. If any provision of this Agreement or any part thereof,
including, without limitation, Sections 6 and 7, as applied to either party or
to any circumstances shall be adjudged by a court of competent jurisdiction to
be void or unenforceable, the same shall in no way affect any other provision of
this Agreement or remaining part thereof, which shall be given full effect
without regard to the invalid or unenforceable part thereof, or the validity or
enforceability of this Agreement.


If any court construes any of the provisions of Section 6 or 7, or any part
thereof, to be unreasonable because of the duration of such provision or the
geographic scope thereof, such court may reduce the duration or restrict or
redefine the geographic scope of such provision and enforce such provision as so
reduced, restricted or redefined.


13. Notices. All notices to the Company or the Executive permitted or required
hereunder shall be in writing and shall be delivered personally, by telecopier
or by courier service providing for next-day delivery or sent by registered or
certified mail, return receipt requested, to the following addresses:
The Company:
Sterling Jewelers Inc.
375 Ghent Road

8

--------------------------------------------------------------------------------



Akron, Ohio 44333
Fax: (330) 668-5191
Attn: Chief Financial Officer


with a copy to:
Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Fax: (212) 310-8007
Attn: Amy Rubin


The Executive:
George Murray
Sterling Jewelers Inc.
375 Ghent Road
Akron, Ohio 44333


Either party may change the address to which notices shall be sent by sending
written notice of such change of address to the other party. Any such notice
shall be deemed given, if delivered personally, upon receipt; if telecopied,
when telecopied; if sent by courier service providing for next-day delivery, the
next business day following deposit with such courier service; and if sent by
certified or registered mail, three days after deposit (postage prepaid) with
the U.S. mail service.


14. Compliance with Code Section 409A. To the extent applicable, this Agreement
shall be interpreted in accordance with Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), and Department of Treasury regulations
and other interpretive guidance issued thereunder, including without limitation
any such regulations or other guidance that may be issued after the Execution
Date. A termination of employment shall not be deemed to have occurred for
purposes of this Agreement providing for the payment of any amounts or benefits
that are considered nonqualified deferred compensation under Section 409A upon
or following a termination of employment, unless such termination is also a
“separation from service” within the meaning of Section 409A and the payment
thereof prior to a “separation from service” would violate Section 409A. For
purposes of any such provision of this Agreement relating to any such payments
or benefits, references to a “termination,” “termination of employment” or like
terms shall mean “separation from service.” Notwithstanding any provision of the
Agreement to the contrary, (i) if at the time of the Executive’s termination of
employment with the Company the Executive is a “specified employee” as defined
in Section 409A Code and related Department of Treasury guidance and the
deferral of the commencement of any payments or benefits otherwise payable
hereunder as a result of such termination of employment is necessary in order to
prevent any accelerated or additional tax under Section 409A of the Code, then
the Company shall defer the commencement of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to the Executive) until

9

--------------------------------------------------------------------------------



the date that is six months and one day following the Executive’s termination of
employment with the Company (or the earliest date as is permitted under Section
409A of the Code) and (ii) if any other payments of money or other benefits due
to the Executive hereunder could cause the application of an accelerated or
additional tax under Section 409A of the Code, the Company may (a) adopt such
amendments to the Agreement, including amendments with retroactive effect, that
the Company determines necessary or appropriate to preserve the intended tax
treatment of the benefits provided by the Agreement and/or (b) take such other
actions as the Company determines necessary or appropriate to comply with the
requirements of Section 409A of the Code and related Department of Treasury
guidance. The Company shall consult with the Executive in good faith regarding
the implementation of this Section 14; provided that neither the Company nor any
of its employees or representatives shall have any liability to the Executive
with respect thereto.


15. Withholding Taxes. The Company may withhold from any amounts payable under
this Agreement such federal, state and local taxes as may be required to be
withheld pursuant to any applicable law or regulation.


16. Paragraph Headings. The paragraph headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.


17. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which taken together
shall constitute one and the same instrument.

10

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.




STERLING JEWELERS INC.
By: /s/ Mark Light
Name: Mark Light
Title: President & CEO




/s/ George Murray
GEORGE MURRAY

11